17 N.Y.2d 828 (1966)
In the Matter of Ruvin Nevis et al., Appellants,
v.
State Liquor Authority of the State of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued May 5, 1966.
Decided June 2, 1966.
Millard J. Noonan for appellants.
Emanuel D. Black and Hyman Amsel for State Liquor Authority and Genesee County A. B. C. Board, respondents.
Burton K. Farber for Samuel Farber, respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, without costs; no opinion.